Citation Nr: 0637137	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  00-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a neck and back 
disability.

4.  Entitlement to service connection for a cardiovascular 
disability, to include heart disease and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in November 2006, the veteran 
indicated that he wanted a hearing before a Board Member 
visiting the RO (hereinafter, "Travel Board hearing").  The 
record reflects that the veteran previously provided 
testimony at a Board hearing in July 2004.  However, the 
Acting Board Member who conducted the hearing is no longer 
employed at the Board.  Pursuant to 38 C.F.R. § 20.707 
(2006), a Board Member who conducts a hearing shall 
participate in the final determination of the claim.  In 
light of the appellant's request and 38 C.F.R. § 20.707 
further development is in order.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
personal hearing with a visiting Veterans 
Law Judge.  The veteran must be notified 
in writing of the date, time and location 
of the hearing.  Thereafter, or if the 
veteran withdraws the hearing request or 
fails to report therefore, the claims 
files should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



